Citation Nr: 1731011	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-23 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for lower back pain.

2.  Entitlement to service connection for residuals of a left leg stress fracture.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J.A. Williams, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 2004 to April 2008.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.    

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran asserts that he has current low back pain and left leg pain that had their onset in service.  See August 2013 VA Form 9.

The Veteran's service treatment records indicate that he was treated for a left leg stress fracture in July 2004.  The Veteran's service treatment records also show that he was treated for low back pain in service in March 2007.  In March 2008, the Veteran continued to complain of low back pain which he attributed to lifting heavy items while deployed in Iraq.  

A February 2010 VA treatment note shows complaints of chronic low back pain and an x-ray revealed minimal retrolisthesis of L5 of S1 and mild narrowing of L5/S1 disc space.  Under 38 C.F.R. § 3.159(c)(4), an examination or opinion is necessary if the evidence of record: (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of a disability; and (B) establishes that the Veteran suffered an event, injury, or disease in service; and (C) indicates that the claimed disability or symptoms may be associated with the established event, injury, or disease in service, but the record does not contain sufficient medical evidence for the Secretary to make a decision on the claim.
Thus, a VA examination is necessary to determine whether the Veteran's current low back disability is related to his in service back pain.  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board notes that the evidence does not contain proof of a current left leg disability to trigger an examination under McLendon.  Notably, the AOJ requested a VA examination for both of the Veteran's claimed disabilities in November 2012 and December 2012. The record indicates that the Veteran did not report for the examinations.  However, the record does not contain any indication that the Veteran was informed that the examinations were scheduled.  Thus the Board finds that on remand the Veteran should be given another opportunity to report for a VA examination.  

The Veteran is advised to cooperate in the development of his claim, and that it is his responsibility to report for any scheduled examination.  He is further advised that the future consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2016).

Finally, the record includes VA treatment records though January 2013.  On remand, any records from January 2013 to present should be associated with the claims file.  In addition, the RO should also request that the Veteran identify and submit authorizations for any other sources of post-service medical treatment from April 2004 to present.  The RO should attempt to obtain any such records and associate them with the claims file.  

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all VA treatment records from January 2013 to present and associate them with the record. 

If the records are unavailable, the AOJ must inform the Veteran. 

2.  Ask the Veteran to identify any other sources of post service medical treatment and complete the required authorizations.  Obtain and associate all such records with the claims file.  

If the records are unavailable, the AOJ must inform the Veteran. 

3.  Arrange for the Veteran to be afforded a VA examination by the appropriate examiner.  Following a review of the record, the examiner should identify any low back and left leg disabilities and express opinions as to the following:  

(a) For each identified low back disability, is the Veteran's low back disability at least as likely as not (50 percent or greater probability) related to complaints of low back pain in service or related to service, to include lifting heavy items while deployed in Iraq. 

(b)  For each identified left leg disability, is the Veteran's left leg disability at least as likely as not (50 percent or greater probability) related to his July 2004 left proximal tibia stress fracture in service?    

A fully articulated medical rationale for each opinion expressed must be set forth in the medical report.  The examiner should cite to the medical and lay evidence of record, and discuss the particulars of this Veteran's medical history and the relevant medical sciences that apply to this case, including the use of any medical literature, which may reasonably explain the medical guidance in the study of this case.

If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated, and the examiner must explain why the opinion sought cannot be offered without resort to mere speculation.  

	


The Veteran is advised that failure to report for this VA examination, without good cause, may have detrimental consequences on this pending claim. 38 C.F.R. § 3.655.

4.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).







